Notice of Pre-AIA  or AIA  Status
	Claims 1-25 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 101
	35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Firstly, note that Claims 16 – 20 are drawn to a “A computer program product for building a semantic analysis model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a system to cause the system to:” Note that the preamble does not specify that the computer readable medium is “nontransitory”.
	Correction is required.

Claim 1
	Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “A computer-implemented method for building models for semantic analysis of natural language, the computer-implemented method comprising...”


	The limitation of “A computer-implemented method for building models for semantic analysis of natural language, the computer-implemented method comprising”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “building models for semantic analysis of natural language” in the context of this claim encompasses mere processing of natural language.
	Similarly, the limitation of a “computer”, as drafted, an additional element that, under its broadest reasonable interpretation, is well-

[0086] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform distance calculation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply 

	The limitation of “creating proxy tags comprising a set of surface form variants”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “creating proxy tags comprising a set of surface form variants” in the context of this claim encompasses the following matter from the Specification: “[0009] One optional feature of various embodiments is that the set of surface form variants includes surface form variants that are phrases (e.g., "are they", "is it", "is that", etc.)” These “surface form variants” are natural language commonly known, spoken, and thought by humans.

	The limitation of “creating training examples comprising a combination of terminal tokens and at least one of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element 

	The limitation of “building a semantic analysis model using the training examples”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “building a semantic analysis model using the training examples” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 2
	Claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The 

	The limitation of “the set of surface form variants comprises surface form variants that are phrases”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the set of surface form variants comprises surface form variants that are phrases” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 3
	Claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the set of surface form variants comprises surface form variants that have inconsistent structural classes.”

	The limitation of “the set of surface form variants comprises surface form variants that have inconsistent structural classes”, as drafted, is a 

Claim 4
	Claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the proxy tags comprises other proxy tags.”

	The limitation of “the proxy tags comprises other proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the proxy tags comprises other proxy tags” in the context of this 

Claim 5
	Claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the set of surface form variants for the proxy tags are automatically populated using a lexical database.”

	The limitation of “the set of surface form variants for the proxy tags are automatically populated using a lexical database”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the set of surface form variants for the proxy tags are automatically populated using a lexical database.” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 6


	The limitation of “receiving a lexical sequence as an input”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving a lexical sequence as an input” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “performing a proxy analysis on the lexical sequence for word sequences that are listed in the set of surface form variants of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing a proxy analysis on the lexical sequence for word 

	The limitation of “converting the lexical sequence based on the proxy analysis”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “converting the lexical sequence based on the proxy analysis”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “converting the lexical sequence based on the proxy analysis” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “producing a semantic analysis of the lexical sequence using the semantic analysis model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “producing a semantic analysis of the lexical sequence using the semantic analysis model”, nothing in the claim element 

Claim 7
	Claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the proxy analysis comprises determining the proxy tags based on a surrounding word context of the lexical sequence when the word sequences are listed in the set of surface form variants of more than one of the proxy tags.”

	The limitation of “the proxy analysis comprises determining the proxy tags based on a surrounding word context of the lexical sequence when the word sequences are listed in the set of surface form variants of more than one of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in 

Claim 8
	Claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “converting the lexical sequence based on the proxy analysis comprises replacing words in the lexical sequence with the proxy tags.”

	The limitation of “converting the lexical sequence based on the proxy analysis comprises replacing words in the lexical sequence with the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “converting the lexical sequence based on the proxy analysis 

Claim 9
	Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites a method of building a semantic analysis models.

	The limitation of “a memory configured to store computer-executable instructions”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory” language, “a memory configured to store computer-executable instructions” in the context of this claim encompasses human thought processing of natural language semantic models.



[0056] A module as referenced herein may comprise of software components, hardware components, and/or a combination thereof. The software components may include, but is not limited to, data access objects, service components, user interface components, application programming interface (API) components, and other computer executable instructions. The hardware components may include, but is not limited to, electrical circuitry, one or more processors, and one or data storage components such as memory. The memory may be volatile memory or non-volatile memory that stores data and computer executable instructions. The computer executable instructions may be in any form including, but not limited to, machine code, assembly code, and high-level programming code written in any programming language. The module may be configured to use the data to execute one or more instructions to perform one or more tasks.

	Similarly, the limitation of a “processor”, as drafted, an additional element that, under its broadest reasonable interpretation, is well-understood, routine, and conventional. Specifically, paragraph [0086] of Applicant’s Specification recites:

general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

	The limitation of “create proxy tags comprising a set of surface form variants”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “create proxy tags comprising a set of surface form variants” in the context of this claim encompasses human thought processing of natural language semantic models.



	The limitation of “build a semantic analysis model using the training examples”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “build a semantic analysis model using the training examples” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 10


	The limitation of “the set of surface form variants comprises surface form variants that are phrases”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the set of surface form variants comprises surface form variants that are phrases” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 11
	Claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the set of surface form variants comprises surface form variants that have inconsistent structural classes.”

	The limitation of “the set of surface form variants comprises surface form variants that have inconsistent structural classes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the set of surface form variants comprises surface form variants that have inconsistent structural classes” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 12
	Claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the proxy tags comprises other proxy tags.”

	The limitation of “the proxy tags comprises other proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element 

Claim 13
	Claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the set of surface form variants for the proxy tags are automatically populated.”

	The limitation of “the set of surface form variants for the proxy tags are automatically populated”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the set of surface form variants for the proxy tags are automatically populated” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 14
	Claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “receive a lexical sequence as an input.”

	The limitation of “receive a lexical sequence as an input”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receive a lexical sequence as an input” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “perform a proxy analysis on the lexical sequence for word sequences that are listed in the set of surface form variants of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. 

	The limitation of “convert the lexical sequence based on the proxy analysis”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “convert the lexical sequence based on the proxy analysis” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “produce a semantic analysis of the lexical sequence using the semantic analysis model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “produce a semantic analysis of the 

Claim 15
	Claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the processor is further configured to execute the computer-executable instructions to determine a confidence score for the semantic analysis of the lexical sequence using the semantic analysis model.”

	The limitation of “the processor is further configured to execute the computer-executable instructions to determine a confidence score for the semantic analysis of the lexical sequence using the semantic analysis model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the 

	Similarly, the limitation of a “processor”, as drafted, an additional element that, under its broadest reasonable interpretation, is well-understood, routine, and conventional. Specifically, paragraph [0086] of Applicant’s Specification recites:

[0086] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which 

Claim 16
	Claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “building a semantic analysis model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a system to cause the system to.”

	The limitation of “building a semantic analysis model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a system to cause the system to”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. 

	Similarly, the limitation of a “computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor”, as drafted, an additional element that, under its broadest reasonable interpretation, is well-understood, routine, and conventional. Specifically, paragraphs [0081] to [0082] of Applicant’s Specification recites:

[0081] The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.

[0082]   The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random-access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

	The limitation of “create proxy tags comprising a set of surface form variants”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim 

	The limitation of “create training examples comprising a combination of terminal tokens and at least one of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “create training examples comprising a combination of terminal tokens and at least one of the proxy tags” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “build the semantic analysis model using the training examples”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. 

Claim 17
	Claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the set of surface form variants comprises surface form variants that are phrases.”

	The limitation of “the set of surface form variants comprises surface form variants that are phrases”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the set of surface form variants comprises surface form variants that are phrases” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 18
	Claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the set of surface form variants comprises surface form variants that have inconsistent structural classes.”

	The limitation of “the set of surface form variants comprises surface form variants that have inconsistent structural classes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the set of surface form variants comprises surface form variants that have inconsistent structural classes” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 19
	Claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the proxy tags comprises other proxy tags.”

	The limitation of “the proxy tags comprises other proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the proxy tags comprises other proxy tags” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 20
	Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the set of surface form variants for the proxy tags are automatically populated.”

	The limitation of the set of surface form variants for the proxy tags are automatically populated, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in 

Claim 21
	Claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “building and testing models for semantic analysis of natural language, the computer-implemented method comprising.”

	The limitation of “building and testing models for semantic analysis of natural language, the computer-implemented method comprising”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “building and testing models for semantic analysis of natural language, the computer-implemented method comprising” in the context of this claim 

	The limitation of “creating proxy tags comprising a set of surface form variants”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, language, “creating proxy tags comprising a set of surface form variants” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “creating training examples comprising a combination of terminal tokens and at least one of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, language, “creating training examples comprising a combination of terminal tokens and at least one of the proxy tags” in the context of this 

	The limitation of “performing feature extraction using the training examples to extract features of the training examples”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, language, “performing feature extraction using the training examples to extract features of the training examples” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of building a semantic analysis model that uses the features of the training examples as input data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, language, “building a semantic analysis model that uses the features of the training examples as 

Claim 22
	Claim 22 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “the semantic analysis model pairs output labels from the training examples with feature combinations for producing a semantic analysis of an unknown lexical sequence.”

	The limitation of “the semantic analysis model pairs output labels from the training examples with feature combinations for producing a semantic analysis of an unknown lexical sequence”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “the semantic analysis model pairs output labels from the training examples with feature combinations for producing a semantic analysis of an unknown 

Claim 23
	Claim 23 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “determining a confidence score for the semantic analysis of the unknown lexical sequence using the semantic analysis model.”

	The limitation of “determining a confidence score for the semantic analysis of the unknown lexical sequence using the semantic analysis model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a confidence score for the semantic analysis of the unknown lexical sequence using the semantic analysis model” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 24
	Claim 24 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites “performing a proxy analysis on the unknown lexical sequence for word sequences that are listed in the set of surface form variants of the proxy tags.”

	The limitation of “performing a proxy analysis on the unknown lexical sequence for word sequences that are listed in the set of surface form variants of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing a proxy analysis on the unknown lexical sequence for word sequences that are listed in the set of surface form variants of the proxy tags” in the context of this claim encompasses human thought processing of natural language semantic models.

Claim 25


	The limitation of “building models for semantic analysis of natural language, the computer-implemented method comprising”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “building models for semantic analysis of natural language, the computer-implemented method comprising” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “creating proxy tags comprising a set of surface form variants”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. 

	The limitation of “creating training examples comprising at least one of the proxy tags”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “creating training examples comprising at least one of the proxy tags” in the context of this claim encompasses human thought processing of natural language semantic models.

	The limitation of “building a semantic analysis model using the training examples”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “building a semantic analysis model using the 

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Andersen, Improving End-to-End Availability Using Overlay Networks, Doctoral Thesis, Massachusetts Institute of Technology, 2005, pp. 1-150

Response to Arguments
	Applicant's arguments filed 15 OCT 2020 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
As shown above, claim 1 requires creating training examples comprising a combination of terminal tokens and at least one of the proxy tags; and building a semantic analysis model using the training examples. In the Office Action, the Examiner alleges that nothing in the claims element preclude the steps from practically being performed in the mind. See Office Action, page 3.

The Applicant respectfully disagrees because it is not practical, and likely not possible, to build a semantic analysis model in one’s mind. Additionally, 

	Applicant has not defined the term “build”, nor has Applicant defined the size or type of semantic model. The term “build” in its broadest reasonable interpretation need not mean “train”. It could merely mean to load/initialize the model with parameter(s) that have been stored elsewhere. That is a simple movement of data. Applicant could have used the term “train” but specifically chose not to do so. “Build” is a much broader term and its impact on the meaning of the claim must be recognized. 
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
To further support the Applicant’s position, the Applicant refers the Examiner to Example 39 of the examination guidance provided on subject matter eligibility (https:.//www.uspto.gov/'sit.es/default/files/doeuments/peg__oct__201.9__appl.pdf). Example 39 is directed to a method for training a neural network for facial detection. The claim in Example 39 reads:



collecting a set of digital facial images from a database;

applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;

creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;

training the neural network in a first stage using the first training set:

creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and

training the neural network in a second stage using the second training set. (Emphasis added). 

As shown above, the claim in Example 39 creates a training set and then uses the training set to train the neural network. Example 39 is analogous to the claims of the present application in that the claims of the present application creates a training set (“creating training examples”) and then uses the training set to train the neural network (“building a semantic analysis model using the training examples”). As stated in the examination guidance, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or 

	Applicant did not use the term “train” in the claims. Applicant used the term “build”. Applicant has not defined the term “build”, nor has Applicant defined the size or type of semantic model. The term “build” in its broadest reasonable interpretation need not mean “train”. It could merely mean to load/initialize the model with parameter(s) that have been stored elsewhere. That is a simple movement of data. Applicant could have used the term “train” but specifically chose not to do so. “Build” is a much broader term and its impact on the meaning of the claim must be recognized.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
For at least the above reasons, the Applicant respectfully asserts that claims 1-25 recite patent 

	Applicant’s arguments for the independent claims are unpersuasive. Therefore, there is no statutory material in the independent claims to be incorporated by reference to the dependent claims. Therefore, the defects in the dependent claims are not cured. 
	Applicant’s argument is unpersuasive.
	The rejections stand.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
13 JAN 2021